Citation Nr: 1045480	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
a broken jaw.

2.  Entitlement to initial ratings higher than 10 percent for 
left and right foot (i.e., bilateral) pes planus with arthritic 
changes.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to 
December 1960.

This appeal to the Board of Veterans' Appeals (BVA/Board) 
originated from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for bilateral pes 
planus (flat feet) with arthritic changes and assigned an initial 
10 percent rating for each foot.  The RO also granted service 
connection for residuals of a broken jaw - initially claimed as 
dental trauma - and assigned an initial 0 percent (i.e., 
noncompensable) rating.  The Veteran appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating in this circumstance VA adjudicators must consider 
whether the disabilities have had varying degrees of severity 
since the effective date of the award and, if they have, the 
ratings must be "staged").

Another RO decision since issued in April 2009, during the 
pendency of the appeal, denied additional claims for service 
connection for bilateral hearing loss and tinnitus.  And the 
Veteran also has perfected a timely appeal of that decision.  
See 38 C.F.R. § 20.200 (2010).  Following notification of that 
decision denying these other claims, he submitted a timely notice 
of disagreement (NOD) in December 2009 to initial an appeal of 
these other claims.  The RO therefore sent him a statement of the 
case (SOC) concerning these other claims on August 18, 2010.  And 
on October 14, 2010, in response, so within the next 60 days, he 
submitted a statement in support of claim (VA Form 21-4138) 
along with a medical opinion from his attending physician, 
D.A.L., M.D., F.A.C.S., of Associates in E.N.T. (Head and Neck 
Surgery), concerning these claims.  His statement concerning 
these claims, especially since he also submitted supporting 
medical nexus evidence, was tantamount to a substantive appeal.  
38 C.F.R. §§ 20.202, 20.300, 20.302, 20.305 (2010).  So the Board 
also has jurisdiction to consider these other claims.


Since, as will be explained, the Veteran has withdrawn his claim 
for an initial compensable rating for residuals of the broken 
jaw, the Board is dismissing this claim.  However, his remaining 
claims require further development, so the Board is remanding 
them to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

In February 2010, prior to promulgating a decision in this 
appeal, the Veteran withdrew his claim for an initial compensable 
rating for the residuals of his broken jaw.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning this 
claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

In this case at hand, the Veteran has withdrawn his claim for an 
initial compensable rating for the residuals of his broken jaw.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration concerning this claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
claim and it is consequently dismissed.


ORDER

The appeal for an initial compensable rating for residuals of a 
broken jaw is dismissed.


REMAND

The Veteran contends his bilateral pes planus with arthritic 
changes warrants ratings higher than 10 percent because the 
disability is more severely disabling.  He also attributes his 
bilateral hearing loss and tinnitus to repeated exposure to 
excessively loud noise while in the military, i.e., acoustic 
trauma, so believes service connection also should be granted for 
these additional conditions.

The most recent VA compensation examination for the Veteran's 
bilateral pes planus was in April 2008, so some 21/2 years ago, and 
he alleges this disability is now considerably worse.  He 
therefore needs to be reexamined to reassess the severity of this 
disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

The RO denied the claims for service connection for bilateral 
hearing loss and tinnitus primarily because there was no 
objective indication of these conditions during the Veteran's 
military service from January 1959 to December 1960, and since 
there also was no medical nexus evidence attributing these 
conditions to his military service - including especially to his 
alleged acoustic trauma in service.



According to the report of a September 2008 VA audiology 
consultation, the Veteran complained of a constant "hissing" 
sound bilaterally, referring to tinnitus, which he said he had 
experienced for several years (at least 10 years).  He said that, 
over the years, it has become a little more noticeable.  He added 
that he can hear pretty well, but that he cannot always 
understand, especially in background noise.  It also was reported 
that he had been exposed to noise from rifle and machine gun fire 
and demolition for 2 years while in the Army, and that he was 
machine operator for 30 years after service in his civilian 
occupation.  He added, however, that he wore hearing protection 
and he denied any significant recreational noise exposure.  On 
objective clinical evaluation it was determined he had 
normal hearing thresholds from 250-3000 Hertz (Hz), but dropping 
to a moderate sensorineural hearing loss (SNHL) from 4000-8000 Hz 
bilaterally.  And based on the results of that testing, and his 
complaints, open fit hearing aids were recommended.  The hearing 
aid evaluation would be scheduled in 2-3 weeks.

As already alluded to, in support of his claims for service 
connection for bilateral hearing loss and tinnitus, the Veteran 
recently submitted a medical nexus opinion in October 2010 from 
his attending physician, D.A.L., M.D., F.A.C.S., of Associates in 
E.N.T. (Head and Neck Surgery).  This doctor's statement, which 
is contemporaneously dated in September 2010, indicates he had 
had occasion to evaluate the Veteran in his clinic in February 
2010, and that an audiogram during that evaluation was consistent 
with noise-induced hearing loss.  This doctor indicated it is 
more likely than not the time the Veteran spent in the military 
service contributed to his hearing loss and tinnitus (although 
this doctor mistakenly referred to the Veteran having served only 
4 years instead of the actual even lesser 2 years).  This doctor 
also went on to indicate, however, that the preponderance of the 
Veteran's hearing loss, though, was probably acquired in his 
civilian employment (the remainder of his working life) at the 
DuPont factory in Hixon, Tennessee.



Additional medical comment therefore is needed concerning the 
etiology of the Veteran's bilateral hearing loss and tinnitus, 
including especially in terms of whether and to what extent these 
conditions are attributable to noise exposure during his military 
service versus any additional noise exposure he has had since 
service in his civilian job at the DuPont factor mentioned.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination to reassess the severity of 
his bilateral pes planus with arthritic 
changes.

Have the examiner review the claims file 
for the history of this condition 
(including the Veteran's complaints, 
etc.), and ensure the examination findings 
address all applicable rating criteria - 
particularly those contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 and 
5276.

All necessary diagnostic testing and 
evaluation should be performed.

2.  Also schedule the Veteran for a VA 
examination for a medical nexus opinion 
concerning the likelihood (very likely, as 
likely as not, or unlikely) that at least 
a portion of his current bilateral hearing 
loss and tinnitus is attributable to noise 
exposure during his military service from 
January 1959 to December 1960.  To this 
end, the examiner should note that the 
Veteran had additional noise exposure 
after service in the 30 or so years of his 
civilian employment as a machine operator 
at the Dupont factory in Hixson, 
Tennessee, but that he says that 
additional exposure was with the benefit 
of hearing protection and that he has not 
had any significant recreational noise 
exposure.  So even if it is determined, 
as Doctor D.A.L. concedes, that the many 
years of additional noise exposure after 
service in that civilian job is the main 
reason the Veteran has hearing loss, there 
still needs to be some indication of 
whether his current hearing loss and 
tinnitus are nonetheless at least also 
partly attributable to the earlier noise 
exposure during his military service.  The 
examiner should consider that, in Dalton 
v. Nicholson, 21 Vet. App. 23 (2007), the 
Court determined an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury (here, acoustic trauma) 
and, instead, relied on the absence of 
evidence in the Veteran's 
service treatment records (STRs) to 
provide a negative opinion.  The Veteran 
is competent to say he had difficulty 
hearing and ringing (or "hissing") in 
his ears while in service, or before first 
documented, and the Board ultimately will 
have to decide whether his lay testimony 
concerning this is also credible so as to, 
in turn, ultimately have probative value.  
See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between 
competency ("a legal concept determining 
whether testimony may be heard and 
considered") and credibility ("a factual 
determination going to the probative value 
of the evidence to be made after the 
evidence has been admitted")).



3.  Then readjudicate these claims in 
light of the additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


